Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 25-43 are pending in the instant application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on April 28, 2020, 
October 28, 2020 and August 18, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. {US Patent 8,143,282} in view of the teachings in Cayman Chemical: Safety Data Sheet (listed on Form 1449).
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims processes of making a crystalline polymorph of 3-[2-butyl-1-(2-diethylamino-ethyl)-1H-benzoimidazol-5-yl]-N-hydroxy-acrylamide dihydrochloride comprising crystallizing 3-[2-butyl-1-(2-diethylamino-ethyl)-1H-benzoimidazol-5-yl]-N-hydroxy-acrylamide dihydrochloride from a mixture of either acetonitrile and water or a mixture of ethanol and water.  


    PNG
    media_image1.png
    71
    306
    media_image1.png
    Greyscale
,
by a recrystallization process using methanol as the solvent (column 126, lines 61-67).
	The difference between the process of Chen et al. and the instant claimed process is the solvent used in the crystallization process.  However, the use of a solvent system of acetonitrile and water and a mixture of ethanol and water is known in the crystallization art [for instance, “Recrystallization” { https://www.researchgate.net/profile/Karen_Darbinyan/post/How_I_do_recrystalyzation_for_a_chrmical_compound_that_oftenly_soluble_in_all_solvents_at_room_temperature/attachment/5c1f606ccfe4a764550aff54/AS%3A706944755068928%401545560172026/download/Recrystallization.pdf} and Common Solvents for Crystallization { http://ccc.chem.pitt.edu/wipf/Web/ Crystallization%20Solvents.pdf}].  
Further, the Cayman Chemical: Safety Data Sheet teaches that the base compound, 3-[2-butyl-1-(2-diethylamino-ethyl)-1H-benzoimidazol-5-yl]-N-hydroxy-acrylamide (also known as SB-939 and Pracinostat) is soluble in ethanol (see pages 1 and 3).  The recrystallization steps involve dissolving a compound in a solvent, heating, cooling, precipitating and isolation.  The process of purifying compounds using a recrystallization process is well known in the art, including selecting various common mixed solvent systems.  Some of the instant dependent claims recite properties of the produced compound such as the X-ray powder diffraction peaks, the percent weigh of the monohydrate, etc.  However, a compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).	One skilled in the art would have been motivated to use various common solvent systems in recrystallizing the 


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information 

	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 27, 2021
Book XXV, page 136